Title: To James Madison from Brockholst Livingston, 23 September 1806
From: Livingston, Brockholst
To: Madison, James



Sir,
New-York 23d. Sepr. 1806

The death of Judge Patterson, having produced a vacancy on the bench of the Supreme Court, I beg leave to offer myself as a candidate for the office.  Nothing would have induced me to a measure, which may be deemed presumptuous, but the President’s having recently thought me competent to a station, whose Duties are more numerous and generally as important, as those of the one now to be disposed of.  My reason for declining that appointment has been stated to you and I am happy to say, that the information, on which I proceeded, of a determined opposition in the Senate has since been discovered to be ill founded.
You will excuse my taking up your time one moment longer, by noticing an insinuation which was then made to the President, of my being largely concerned in commerce.  This is not true.  About three years since, my brother in law Mr. Carroll who was a merchant & is since deceased, contracted with a Spanish gentleman to Send two ships to Lima, under a royal licence, on our joint account.  Both of these voyages are terminated, and I have no interests directly or indirectly in any other commercial enterprize nor am I in any way engaged individually or as a partner in any species of trade whatever.
It is highly probable that some gentleman of much better pretensions will be thought of by the President.  Should that be the case, no one will be better pleased than myself.  Pardon this Intrusion, & believe me to be Sir, with great consideration & respect, your very obedt. & hble Servt.

Brockholst Livingston

